Exhibit 10.1




AMENDMENT TO RAYONIER INVESTMENT AND SAVINGS PLAN FOR SALARIED EMPLOYEES ("the
Plan")


WHEREAS, Rayonier lnc. (the "Employer") maintains the Rayonier Investment and
Savings Plan for Salaried Employees (the "Plan") for its employees;


WHEREAS, Rayonier Inc. has decided that it is in its best interest to amend the
Plan;


WHEREAS, Section 14.0l(b) of the Plan authorizes the Employer to amend the
selections under the Rayonier Investment and Savings Plan for Salaried Employees
Adoption Agreement.


NOW THEREFORE BE IT RESOLVED, that the Rayonier Investment and Savings Plan for
Salaried Employees Adoption Agreement is amended as follows. The amendment of
the Plan is effective as of 1-1-2017.




1.
The Adoption Agreement is amended to read:



5-2
POST-SEVERANCE COMPENSATION. Total Compensation includes post-severance
compensation, to the extent provided in Section l.14l(b) of the Plan.

x (a)
Exclusion of post-severance compensation from Total Compensation. The following
amounts paid after a Participant's severance of employment are excluded from
Total Compensation:

x (1)
Unused leave payments. Payment for unused accrued bona fide sick, vacation, or
other leave, but only if the Employee would have been able to use the leave if
employment had continued.

x (2)
Deferred compensation. Payments received by an Employee pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Employee at the same time if the Employee had continued in
employment and only to the extent that the payment is includible in the
Employee's gross income.

[Note: Plan Compensation (as defined in Section 1.97 of the Plan) includes any
post-severance compensation amounts that are includible in Total Compensation.
The Employer may elect to exclude all compensation paid after severance of
employment or may elect to exclude specific types of post-severance compensation
from Plan Compensation under AA
§5-3.]
o (b)
Continuation payments for disabled Participants. Unless designated otherwise
under this subsection, Total Compensation does not include continuation payments
for disabled Participants.

Payments to disabled Participants. Total Compensation shall include
post-severance compensation paid to a Participant who is permanently and totally
disabled, as provided in Section 1.141(c) of the Plan. For this purpose,
disability continuation payments will be included for:
o (1)    Nonhighly Compensated Employees only,
o (2)    All Participants who arc permanently and totally disabled for a fixed
or determinable period.




































© Copyright 2014
Massachusetts Mutual Life Insurance Company Page 1







--------------------------------------------------------------------------------






EMPLOYER SIGNATURE PAGE




PURPOSE OF EXECUTION. This Signature Page is being executed for Rayonier
Investment and Savings Plan for Salaried Employees to effect:


o (a)) The adoption of a new plan, effective__ [insert Effective Date of Plan].
[Note: Date can be no earlier than the first day of the Plan Year in which the
Plan is adopted.]


o (b) The restatement of an existing plan, in order to comply with the
requirements of PPA, pursuant to Rev. Proc. 2011-49.
(1)
Effective date of restatement: __. [Note: Date can be no earlier than January 1,
2007. Section 14.01(/)(2) of Plan provides for retroactive effective dates for
all PPA provisions. Thus, a current effective date may be used under this
subsection (I) without jeopardizing reliance.]

(2)
Name of plan(s) being restated:     

(3)
The original effective date of the plan(s) being restated:     




x (c)
An amendment or restatement of the Plan (other than to comply with PPA). If this
Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or the updated pages of the Adoption Agreement may be
substituted for the original pages in the Adoption Agreement. All prior Employer
Signature Pages should be retained as part of this Adoption Agreement.

(1)
Effective Date(s) of amendment/restatement: _
1-1-2017________________________________________________ ______________

(2)
Name of plan being amended/restated: Rayonier Investment and Savings Plan for
Salaried Employees_________________

(3)
The original effective date of the plan being amended/restated: 3-1-1994

(4)
If Plan is being amended, identify the Adoption Agreement section(s) being
amended: Section 5-2(a) is amended to

exclude unused leave from total compensation.    


VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification, the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change in
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Company__________________
Address: 1295 State Street Springfield. MA
01111-0001_____________________________________________________________________
Telephone number: (800) 309-3539     
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN. A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer
may rely on the Favorable IRS Letter issued by the National Office of the
Internal Revenue Service to the Volume Submitter Sponsor as evidence that the
Plan is qualified under Code §401(a), to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements, which are
specified in the Favorable
IRS Letter issued with respect to the Plan and in Rev. Proc. 2011-49. In order
to obtain reliance in such circumstances or with respect to
such qualification requirements, the Employer must apply to the office of
Employee Plans Determinations of the Internal Revenue
Service for a determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement, the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the
related Plan document. By signing this Adoption Agreement, the individual below
represents that he/she has the authority to execute this Plan document on behalf
of the Employer. This Adoption Agreement may only be used in conjunction with
Basic Plan Document #04.
The Employer understands that the Volume Submitter Sponsor has no responsibility
or liability regarding the suitability of the Plan for
the Employer's needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal
counsel before executing this Adoption Agreement.
Rayonier Inc.
 
(Name of Employer)
 
 
 
Shelby Pyatt
VP, HR and IT
(Name of authorized representative)
(Title)
 
 
/s/ SHELBY PYATT
1/17/2017
(Signature)
(Date)



© Copyright 2014
Massachusetts Mutual Life Insurance Company                    1-1-2017

Page 2


